Exhibit 10.1

Execution Version

$250,000,000 Fixed Rate Secured Railcar Equipment Notes, Class A-1

$375,487,000 Fixed Rate Secured Railcar Equipment Notes, Class A-2

Longtrain Leasing III, LLC

NOTE PURCHASE AGREEMENT

January 23, 2015

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, NY 10010

Credit Agricole Securities (USA) Inc.

1301 Avenue of the Americas

New York, NY 10019

Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, NY 10036

DVB Capital Markets LLC

609 Fifth Avenue

New York, New York 10017

Dear Sirs:

1. Introductory. Longtrain Leasing III, LLC, a Delaware limited liability
company (the “Issuer”), established as a direct wholly-owned subsidiary of
American Railcar Industries, Inc. (“ARI”), proposes, subject to the terms and
conditions stated in this agreement (the “Agreement”), to issue and sell to
Credit Suisse Securities (USA) LLC, Credit Agricole Securities (USA) Inc.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and DVB Capital Markets LLC
(each, an “Initial Purchaser” and collectively, the “Initial Purchasers”)
U.S.$250,000,000 principal amount of its Fixed Rate Secured Railcar Equipment
Notes, Class A-1 (the “Class A-1 Notes”) and U.S.$375,487,000 principal amount
of its Fixed Rate Secured Railcar Equipment Notes, Class A-2 (the “Class A-2
Notes”, and together with the Class A-1 Notes, the “Offered Notes”) to be issued
pursuant to an Indenture (the “Indenture”) to be dated as of the Closing Date
(as defined herein), between the Issuer and U.S. Bank National Association, as
indenture trustee (in such capacity, the “Trustee”). The United States
Securities Act of 1933, as amended, is herein referred to as the “Securities
Act.” Capitalized terms used but not defined herein shall have the meanings
given to such terms in the Offering Memorandum (as defined below).



--------------------------------------------------------------------------------

2. Representations and Warranties of the Issuer and ARI. Each of the Issuer and
ARI, jointly and severally, represents and warrants to, and agrees with, the
Initial Purchasers that, as of the date hereof (unless otherwise indicated
below):

(a) The Issuer has prepared a preliminary offering memorandum dated January 14,
2015 (the “Preliminary Offering Memorandum”), and the Issuer will prepare a
final offering memorandum dated the date hereof (the “Offering Memorandum”), in
each case relating to the Offered Notes to be offered by the Issuer. The
Preliminary Offering Memorandum and the Offering Memorandum, and all amendments
and supplements to such documents, are hereinafter collectively referred to as
the “Offering Document”.

The Offering Document at a particular time means the Offering Document in the
form actually amended or supplemented and issued at that time. “Final Offering
Document” means the Offering Document that discloses the offering price and
other final terms of the Offered Notes and is dated as of the date of this
Agreement (even if finalized and issued subsequent to the date of this
Agreement). “General Disclosure Package” means (i) the Offering Document at the
Applicable Time (as hereinafter defined) considered together with the offering
price on the cover page of the Offering Memorandum, (ii) the Investor
Presentation attached as Schedule B hereto and (iii) the quantitative data
regarding the Railcars and the Leases distributed to potential investors that
was approved by the Issuer and ARI and is listed on Schedule C hereto.
“Applicable Time” means 3:00 p.m. (New York time) on the date of this Agreement.
As of the date of this Agreement, the Final Offering Document does not, and as
of the Closing Date will not, include any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. At the Applicable Time the General
Disclosure Package does not include, nor as of the Closing Date will it include,
any untrue statement of a material fact, and does not omit nor will it omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The preceding two sentences do not apply to
statements in or omissions from the Offering Document or the General Disclosure
Package based upon written information furnished to the Issuer or ARI by the
Initial Purchasers specifically for use therein, it being understood and agreed
that the only such information is that described as such in Sections 8(a) and
8(b) hereof.

(b) The Issuer has been duly formed and is a validly existing limited liability
company in good standing under the laws of the State of Delaware, with power and
authority (as a limited liability company and otherwise) to own its properties
and conduct its business as described in the General Disclosure Package or
Additional Issuer Information (as defined in Section 5(b) herein); and the
Issuer is duly qualified to do business as a foreign limited liability company
in good standing in all other jurisdictions in which its ownership or lease of
property or the conduct of its business requires such qualification.

(c) ARI has been duly formed and is a validly existing corporation in good
standing under the laws of the State of North Dakota. Each of American Railcar
Leasing LLC (“ARL”) and ARL Lease Administrators LLC (“Administrators”) has been
duly formed and is a validly existing limited liability company in good standing
under the laws of the State of Delaware. Each of ARI, ARL and Administrators
(i) has power and authority (as a corporation or limited liability company, as
applicable, and otherwise) to own its properties and conduct its business as
described in the General Disclosure Package; and (ii) is duly qualified to do
business as a foreign corporation or limited liability company, as applicable,
in good standing in all other jurisdictions in which its ownership or lease of
property or the conduct of its business requires

 

2



--------------------------------------------------------------------------------

such qualification, except with respect to clause (ii) as would not,
individually or in the aggregate, have a material adverse effect on the
condition (financial or other), business, properties or results of operations of
the Issuer, ARI, ARL or Administrators, as applicable, taken as a whole (a
“Material Adverse Effect”).

(d) As of the date hereof, this Agreement, and as of the Closing Date, the
Indenture and each other Operative Agreement (collectively with this Agreement,
the “Transaction Agreements”) will have been duly authorized, executed and
delivered by the Issuer, ARI, ARL or Administrators, as the case may be, party
thereto; the Offered Notes will have been duly authorized by the Issuer, and
when the Offered Notes are duly authenticated by the Trustee in accordance with
the Indenture and delivered and paid for pursuant to this Agreement, the Offered
Notes will have been duly executed, authenticated, issued and delivered and each
of the Transaction Agreements will conform to the description thereof contained
in the Final Offering Document and each of the Transaction Agreements (assuming
the valid execution and delivery thereof by the other parties thereto) and the
Offered Notes will constitute valid and legally binding direct recourse
obligations of the Issuer, ARI, ARL or Administrators, as the case may be, party
thereto, enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.

(e) Except as contemplated by the Transaction Agreements, no consent, approval,
authorization, or order of, or filing with, or any other action by any
governmental agency or body or any court is required for the consummation of the
transactions contemplated by this Agreement or any other Transaction Agreement
in connection with the issuance and sale of the Offered Notes.

(f) The execution, delivery and performance of the Indenture, this Agreement and
each other Transaction Agreement and the issuance and sale of the Offered Notes
and compliance with the terms and provisions thereof by the Issuer, ARI, ARL or
Administrators, as the case may be, will not result in a breach or violation of
any of the terms and provisions of, or constitute a default under, or conflict
with, (i) any statute, any rule, regulation or order of any governmental agency
or body or any court, domestic or foreign, having jurisdiction over the Issuer,
ARI, ARL or Administrators or any of their respective properties, or (ii) any
agreement or instrument to which the Issuer, ARI, ARL or Administrators is a
party or by which the Issuer, ARI, ARL or Administrators is bound or to which
any of the properties of the Issuer, ARI, ARL or Administrators are subject, or
the by-laws or articles of incorporation of ARI or the limited liability company
agreement or certificate of formation of the Issuer, ARL or Administrators, as
applicable.

(g) Reserved.

(h) Except as disclosed in the General Disclosure Package, the Issuer has good
and marketable title to all real properties and all other properties and assets
owned by it, free from liens, encumbrances and defects that would materially
affect the value thereof or materially interfere with the use made or to be made
thereof by it; except as disclosed in the General Disclosure Package, the Issuer
holds any leased real or personal property held by it under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or to be made thereof by it.

 

3



--------------------------------------------------------------------------------

(i) Each of the Issuer, ARI, ARL and Administrators possesses all material
certificates, authorities or permits issued by appropriate governmental agencies
or bodies necessary to conduct the business now operated by it and has not
received any notice of proceedings relating to the revocation or modification of
any such certificate, authority or permit that, if determined adversely to the
Issuer, ARI, ARL or Administrators, as applicable, would individually or in the
aggregate have a Material Adverse Effect.

(j) Except as disclosed in the General Disclosure Package, none of the Issuer,
ARI, ARL or Administrators is in violation of any statute, any rule, regulation,
decision or order of any governmental agency or body or any court, domestic or
foreign, relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, “environmental
laws”), nor owns or operates any real property contaminated with any substance
that is subject to any environmental laws, is liable for any off-site disposal
or contamination pursuant to any environmental laws, or is subject to any claim
relating to any environmental laws, which violation, contamination, liability or
claim would individually or in the aggregate have a Material Adverse Effect; and
none of the Issuer, ARI, ARL or Administrators is aware of any pending
investigation which might lead to such a claim.

(k) Except as disclosed in the General Disclosure Package, there are no pending
actions, suits, proceedings or investigations against or affecting the Issuer,
ARI, ARL, Administrators or their respective properties that, if determined
adversely to the Issuer, ARI, ARL or Administrators, would individually or in
the aggregate have a Material Adverse Effect, or would materially and adversely
affect the ability of the Issuer, ARI, ARL or Administrators to perform their
respective obligations under the Indenture, this Agreement, or any other
Transaction Agreement to which it is a party, or would seek to materially and
adversely affect the federal income tax attributes of the Offered Notes, or
which are otherwise material in the context of the sale of the Offered Notes;
and no such actions, suits, proceedings or investigations are threatened or, to
the Issuer’s, ARI’s, ARL’s or the Administrator’s knowledge, contemplated.

(l) Except as disclosed in the General Disclosure Package or, with respect to
ARI, in public filings made by ARI with the Securities and Exchange Commission
(the “Commission”), since December 31, 2013, there has been no material adverse
change, nor any development or event involving a prospective material adverse
change, in the condition (financial or other), business, properties or results
of operations of ARI, ARL or Administrators or their subsidiaries, taken as a
whole.

(m) The Issuer is not and, after giving effect to the offering and sale of the
Offered Notes and the application of the proceeds thereof as described in the
General Disclosure Package will not be, an “investment company” or an
“affiliated person” of, or a “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the United States Investment
Company Act of 1940, as amended (the “Investment Company Act”) without reliance
on the exemptions provided under Sections 3(c)(1) or 3(c)(7) of the Investment
Company Act. Further, neither the Issuer nor anyone acting on its behalf has
taken any action such that the Issuer would constitute a “covered fund” for
purposes of Section 619 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act.

 

4



--------------------------------------------------------------------------------

(n) The Offered Notes meet the eligibility requirements of Rule 144A(d)(3) of
the Securities Act. No securities of the same class (within the meaning of Rule
144A(d)(3) under the Securities Act) as the Offered Notes are listed on any
national securities exchange registered under Section 6 of the United States
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder (the “Exchange Act”) or quoted in a U.S. automated
inter-dealer quotation system.

(o) Neither the Issuer nor any of its affiliates has purchased, or is purchasing
in the initial offering thereof, any Offered Notes.

(p) The Offered Notes are eligible for resale pursuant to Rule 144A under the
Securities Act (“Rule 144A”). The General Disclosure Package contains, and the
Offering Document will contain, all the information specified in and meeting the
requirements of Rule 144A.

(q) Assuming the representations of the Initial Purchasers set forth in
Section 4(a), 4(b), 4(c), 4(d), 4(h) and 4(i) are true and accurate, the offer,
sale and delivery of the Offered Notes to the Initial Purchasers and to
subsequent purchasers in the manner contemplated by this Agreement and the
Offering Document will be exempt from the registration requirements of the
Securities Act, and it is not necessary to qualify an indenture in respect of
the Offered Notes under the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”).

(r) None of the Issuer or ARI, or any of their respective affiliates, or any
person acting on its or their behalf (other than the Initial Purchasers, as to
whom no such representation is made) (i) has, within the six-month period prior
to the date hereof, offered or sold in the United States or to any U.S. person
(as such terms are defined in Regulation S under the Securities Act) the Offered
Notes or any security of the same class or series as the Offered Notes, or
(ii) has offered or will offer or sell the Offered Notes (A) in the United
States by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) under the Securities Act or (B) with respect
to any such securities sold in reliance on Rule 903 of Regulation S (“Regulation
S”) under the Securities Act, by means of any directed selling efforts within
the meaning of Rule 902(c) of Regulation S. The Issuer and ARI and their
respective affiliates and any person acting on its or their behalf (other than
the Initial Purchasers, as to whom no such representation is made) have complied
and will comply with the offering restrictions requirement of Regulation S. None
of the Issuer or ARI or any affiliate thereof has entered and none will enter
into any contractual arrangement with respect to the distribution of the Offered
Notes except for this Agreement.

(s) The Issuer does not own any “margin security”, as that term is defined in
Regulation U of the Board of Governors of the Federal Reserve System (the
“Federal Reserve Board”). None of the proceeds to the Issuer of the Offered
Notes will be used, directly or indirectly, for the purpose of purchasing or
carrying any margin security, for the purpose of reducing or retiring any
indebtedness which was originally incurred to purchase or carry any margin
security or for any other purpose which might cause any of the Offered Notes to
be

 

5



--------------------------------------------------------------------------------

considered a “purpose credit” within the meaning of Regulations T, U and X of
the Federal Reserve Board. The Issuer will not take or permit any agent acting
on its behalf to take any action which might cause the Offered Notes or any
document or instrument delivered by the Issuer pursuant to any Transaction
Agreement to violate any regulation of the Federal Reserve Board.

(t) There is no “substantial U.S. market interest” as defined in Rule 902(j) of
Regulation S in the Issuer’s debt securities.

(u) Except as contemplated in any engagement letter or similar agreement
(including as described in Section 3(b)) between or among ARI and any Initial
Purchaser and except as disclosed in the General Disclosure Package, there are
no contracts, agreements or understandings between the Issuer or ARI and any
person that would give rise to a valid claim against the Issuer or ARI, or any
Initial Purchaser, for a brokerage commission, finder’s fee or other like
payment.

(v) At the time of execution and delivery of the Contribution and Sale
Agreement, (1) ARI will own all right, title and interest in and to the initial
Railcars to be acquired by the Issuer from it pursuant thereto, together with
the related Leases thereon and certain other related assets specified therein
free and clear of any lien, mortgage, pledge, charge, encumbrance, adverse claim
or other security interest (collectively, “Liens”), except to the extent
permitted in the Contribution and Sale Agreement or the Indenture, as
applicable, and except for security interests being released upon transfer to
the Issuer; and ARI will not have assigned to any person other than the Issuer
any of its right, title or interest in such Railcars and Leases, (2) ARI will
have the power and authority to transfer such Railcars, Leases and related
assets to the Issuer; and (3) upon execution and delivery of the Contribution
and Sale Agreement and the consummation of the transactions contemplated
thereby, the Issuer will own such Railcars, Leases and related assets free of
Liens other than Liens permitted by the Contribution and Sale Agreement or the
Indenture, as applicable.

(w) As of the Closing Date, each of the representations and warranties of the
Issuer, ARI, ARL or Administrators, respectively, set forth in each of the
Transaction Agreements to which any of them is a party will be true and correct
in all material respects (except those representations and warranties that
address matters only as of a specified date, which shall be true and correct in
all material respects as of that specified date).

(x) Any taxes, fees and other governmental charges that would be incurred by
reason of the execution and delivery of the Transaction Agreements or the
execution, delivery and sale of the Offered Notes and that would be due and
payable as of the Closing Date have been or will be paid prior to the Closing
Date.

(y) None of the Issuer, ARI, ARL or Administrators, nor any of their respective
subsidiaries, nor any of their respective directors or officers, nor, to the
knowledge of the Issuer or ARI, any non-officer employee, agent or
representative of the Issuer, ARI, ARL or Administrators or any of their
respective subsidiaries, has taken or will take any action in furtherance of an
offer, payment, promise to pay, or authorization or approval of the payment or
giving of money, property, gifts or anything else of value, directly or
indirectly, to any

 

6



--------------------------------------------------------------------------------

“government official” (including any officer or employee of a government or
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office) to influence official action or secure an improper advantage; and each
of the Issuer, ARI, ARL and Administrators and their respective subsidiaries
have conducted their businesses in compliance in all material respects with
applicable anti-corruption laws and have instituted and maintain and will
continue to maintain policies and procedures designed to promote and achieve
compliance in all material respects with such laws.

(z) The operations of the Issuer, ARI, ARL and Administrators and their
respective subsidiaries are and have been conducted at all times in material
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Issuer,
ARI, ARL or Administrators or any of their respective subsidiaries with respect
to the Money Laundering Laws is pending or, to the knowledge of the Issuer or
ARI, threatened.

(aa) None of the Issuer, ARI, ARL or Administrators nor any of its respective
subsidiaries or, to the knowledge of the Issuer or ARI, any director, officer,
employee, agent, affiliate or representative of the Issuer, ARI, ARL or
Administrators or any such subsidiary is an individual or entity (“Person”) that
is, or is owned or controlled by a Person that is: (A) the subject of any
sanctions administered or enforced by the U.S. Department of Treasury’s Office
of Foreign Assets Control, the United Nations Security Council, the European
Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”), nor (B) located, organized or resident in a country
or territory that is the subject of Sanctions (including, without limitation,
Burma/Myanmar, Cuba, Iran, North Korea, Sudan and Syria), and (y) neither the
Issuer, ARI, ARL or Administrators will, directly or indirectly, use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person: (A) to fund
or facilitate any activities or business of or with any Person or in any country
or territory that, at the time of such funding or facilitation, is the subject
of Sanctions; or (B) in any other manner that will result in a violation of
Sanctions by any Person (including any Person participating in the offering,
whether as Initial Purchaser, advisor, investor or otherwise).

(bb) The operations of the Issuer, ARI, ARL and Administrators and their
respective subsidiaries are and have been conducted at all times in material
compliance with the USA Patriot Act of 2001, as amended, and the rules and
regulations thereunder.

(cc) The Issuer and, prior to the formation of the Issuer, ARI, have complied,
and as of the Closing Date, the Issuer and ARI will have complied, in all
material respects, with the representations, certifications and covenants made
by ARI to Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business (the “Hired NRSRO”) in connection with the engagement of
the Hired NRSRO to issue and monitor a credit rating on the Offered Notes,
including any representation provided to the Hired NRSRO by the Issuer or ARI

 

7



--------------------------------------------------------------------------------

in connection with Rule 17g-5(a)(3)(iii) of the Exchange Act (“Rule 17g-5”), and
have made accessible, via a password-protected internet website established and
maintained by ARI, to any non-hired nationally recognized statistical rating
organization, as contemplated by Rule 17g-5, all information provided to the
Hired NRSRO in connection with the issuance and monitoring of the credit ratings
on the Offered Notes in accordance with Rule 17g-5. The Issuer and ARI shall be
solely responsible for compliance with Rule 17g-5 in connection with the
issuance, monitoring and maintenance of the credit rating on the Offered Notes.
The Initial Purchasers are not responsible for compliance with any aspect of
Rule 17g-5 in connection with the Offered Notes.

3. Purchase, Sale and Delivery of Offered Notes. On the basis of the
representations, warranties and agreements herein contained, but subject to the
terms and conditions herein set forth, the Issuer agrees to sell to the Initial
Purchasers, severally and not jointly, and each Initial Purchaser agrees
severally and not jointly to purchase from the Issuer, at a purchase price of
99.99379% (in the case of the Class A-1 Notes) and 99.95588% (in the case of the
Class A-2 Notes) of the principal amount thereof, the principal amounts of
Offered Notes set forth opposite the name of such Initial Purchaser in Schedule
A hereto.

(a) The Issuer will deliver against payment of the purchase price the Offered
Notes to be offered and sold by the Initial Purchasers in reliance on Regulation
S (the “Regulation S Notes”) each in the form of one or more permanent global
notes in registered form without interest coupons (the “Regulation S Global
Notes”) which will be deposited with the Trustee as custodian for Cede & Co., as
nominee of The Depository Trust Company (“DTC”) for the respective accounts of
the DTC participants for Euroclear Bank S.A./N.V., as operator of the Euroclear
System (“Euroclear”), and Clearstream Banking, société anonyme (“Clearstream,
Luxembourg”) and registered in the name of Cede & Co., as nominee for DTC. The
Issuer will deliver against payment of the purchase price the Offered Notes to
be purchased by the Initial Purchasers hereunder and to be offered and sold by
the Initial Purchasers in reliance on Rule 144A under the Securities Act (the
“144A Notes”) each in the form of one permanent global note in definitive form
without interest coupons (the “Restricted Global Note”) deposited with the
Trustee as custodian for DTC and registered in the name of Cede & Co., as
nominee for DTC. The Regulation S Global Notes and the Restricted Global Note
shall be assigned separate CUSIP numbers. The Global Notes shall include the
legend regarding restrictions on transfer set forth under “Transfer
Restrictions” in the Final Offering Document. Until the termination of the
distribution compliance period (as defined in Regulation S) with respect to the
offering of the Offered Notes, interests in the Regulation S Global Notes may
only be held by the DTC participants for Euroclear and Clearstream, Luxembourg.
Interests in any permanent Global Notes will be held only in book-entry form
through Euroclear, Clearstream, Luxembourg or DTC, as the case may be, except in
the limited circumstances described in the Final Offering Document.

 

8



--------------------------------------------------------------------------------

Payment for the Regulation S Notes and the 144A Notes shall be made by each
Initial Purchaser in Federal (same day) funds by or wire transfer to an account
at a bank acceptable to it (which may be the Trustee), on January 29, 2015, or
at such other time not later than seven full business days thereafter as the
Initial Purchasers and the Issuer determine, such time being herein referred to
as the “Closing Date”, against delivery to the Trustee as custodian for DTC of
(i) the Regulation S Global Notes representing all of the Regulation S Notes for
the respective accounts of the DTC participants for Euroclear and Clearstream,
Luxembourg and (ii) the Restricted Global Note representing all of the 144A
Notes. The Regulation S Global Notes and the Restricted Global Note will be made
available for checking at the office of Brown Rudnick LLP, Seven Times Square,
New York, New York 10036, or in the event that the same are to be delivered
directly to the Trustee, then facsimile images of the executed versions of the
same will be made available for review, in either case at least twenty-four
(24) hours prior to the Closing Date (or as the parties hereto may otherwise
agree).

(b) The Issuer agrees to pay each Initial Purchaser for its own respective
account on the Closing Date the fees and/or other compensation for acting as an
Initial Purchaser in each case in accordance with a separate fee letter (if any)
between the Issuer and such Initial Purchaser, or as otherwise may be separately
agreed between the Issuer and such Initial Purchaser.

4. Representations by Initial Purchasers; Resale by Initial Purchasers.

(a) Each Initial Purchaser severally but not jointly represents and warrants to
the Issuer that it is an “accredited investor” within the meaning of Regulation
D under the Securities Act.

(b) Each Initial Purchaser severally but not jointly acknowledges that the
Offered Notes have not been registered under the Securities Act and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons except in accordance with Regulation S or pursuant to an
exemption from the registration requirements of the Securities Act. Each Initial
Purchaser severally but not jointly represents and agrees that it has offered
and sold the Offered Notes, and will offer and sell the Offered Notes (i) as
part of its distribution at any time and (ii) otherwise until 40 days after the
later of the commencement of the offering and the Closing Date, only in
accordance with Rule 903 or Rule 144A. Accordingly, none of the Initial
Purchasers nor their affiliates, nor any persons acting on its or their behalf,
has engaged or will engage in any directed selling efforts with respect to the
Offered Notes, and each such Initial Purchaser, its affiliates and all persons
acting on its or their behalf have complied and will comply with the offering
restrictions requirement of Regulation S. Each Initial Purchaser severally but
not jointly agrees that, at or prior to confirmation of sale of the Offered
Notes, other than a sale pursuant to Rule 144A, it will have sent to each
distributor, dealer or person receiving a selling concession, fee or other
remuneration that purchases the Offered Notes from it during the restricted
period a confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the date of the

 

9



--------------------------------------------------------------------------------

commencement of the offering and the closing date, except in either case in
accordance with Regulation S (or Rule 144A if available) under the Securities
Act. Terms used above have the meanings given to them by Regulation S.”

Terms used in this subsection (b) have the meanings given to them by Regulation
S.

(c) Each Initial Purchaser severally but not jointly agrees that it and each of
its affiliates has not entered and will not enter into any contractual
arrangement (other than any agreement among the Initial Purchasers) with respect
to the distribution of the Offered Notes except with the prior written consent
of the Issuer.

(d) Each Initial Purchaser severally but not jointly agrees that it and each of
its affiliates will not offer or sell the Offered Notes in the United States by
means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) under the Securities Act, including, but not limited to
(i) any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising. Each Initial Purchaser severally but not
jointly agrees, with respect to resales made in reliance on Rule 144A of any of
the Offered Notes, to deliver either with the confirmation of such resale or
otherwise prior to settlement of such resale a notice to the effect that the
resale of such Offered Notes has been made in reliance upon the exemption from
the registration requirements of the Securities Act provided by Rule 144A.

(e) Each Initial Purchaser, severally but not jointly, represents and agrees
that any communication or delivery of information to the Hired NRSRO, if any, in
connection with the issuance or monitoring of a credit rating on the Offered
Notes has been and will be disclosed to the Issuer for the purpose of allowing
the Issuer to make accessible to any non-hired nationally recognized statistical
rating organization all information provided to the Hired NRSRO in connection
with the issuance and monitoring of the credit rating on the Offered Notes in
accordance with Rule 17g-5.

(f) Each Initial Purchaser severally but not jointly represents and agrees that
(i) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of section 21 of the Financial
Services and Markets Act 2000 (the “FSMA”)) received by it in connection with
the issue or sale of any Offered Notes in circumstances in which section 21(1)
of the FSMA does not apply to the Issuer; and (ii) it has complied and will
comply with all applicable provisions of the FSMA with respect to anything done
by it in relation to the Offered Notes in, from or otherwise involving the
United Kingdom.

(g) In relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (each, a “Relevant Member State”), each
Initial Purchaser represents and agrees, that with effect from and including the
date on which the Prospectus Directive (as defined below) is implemented in that
Relevant Member State, it has not made and will not make an offer of any Offered
Notes to the public in that Relevant Member State, other than (i) at any time to
any legal entity which is a qualified investor as defined in the

 

10



--------------------------------------------------------------------------------

Prospectus Directive; (ii) at any time to fewer than 100 or, if the Relevant
Member State has implemented the relevant provision of the 2010 PD Amending
Directive, 150, natural or legal persons (other than qualified investors as
defined in the Prospectus Directive), subject to obtaining the prior consent of
the Initial Purchasers nominated by the Issuer for any such offer; or (iii) at
any time in any other circumstances falling within Article 3(2) of the
Prospectus Directive, provided that no such offer of the Offered Notes will
require the Issuer or any Initial Purchaser to publish a prospectus pursuant to
Article 3 of the Prospectus Directive.

For the purposes of this provision, the expression “offer of Offered Notes to
the public” in relation to any Offered Notes in any Relevant Member State means
the communication in any form and by any means of sufficient information on the
terms of the offer and the Offered Notes to be offered so as to enable an
investor to decide to purchase or subscribe the Offered Notes, as the same may
be varied in that Member State by any measure implementing the Prospectus
Directive in that Member State and the expression “Prospectus Directive” means
Directive 2003/71/EC and includes any relevant implementing measure in each
Relevant Member State.

(h) No Initial Purchaser shall give any information or make any representation
not contained in the Offering Document or the General Disclosure Package, and
any amendment or supplement thereto, in connection with the offer and sale of
the Offered Notes.

(i) At or prior to the settlement of any sale of any Offered Notes, the Initial
Purchasers shall have provided each offeree with a copy of the Offering
Memorandum and any supplement and amendments thereof or thereto, in the form
supplied to the Initial Purchasers by the Issuer.

(j) Each Initial Purchaser acknowledges that purchases and resales of the
Offered Notes are restricted as described under “Restriction on Transfer and
Notice to Investors” in the Offering Memorandum.

5. Certain Agreements of the Issuer and ARI. Each of the Issuer and ARI jointly
and severally agrees with the Initial Purchasers that:

(a) The Issuer will advise the Initial Purchasers promptly of any proposal to
amend or supplement the Offering Document and will not effect such amendment or
supplementation without consent of the Initial Purchasers. If, at any time
following delivery of any document included in the General Disclosure Package
and prior to the completion of the resale of the Offered Notes by the Initial
Purchasers, there occurs an event or development as a result of which such
document included or would include an untrue statement of a material fact or
omitted or would omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances prevailing at that
subsequent time, not misleading, or if it is necessary at any such time to amend
or supplement the Offering Document to comply with any applicable law, ARI
promptly will notify the Initial Purchasers of such event and promptly will
prepare, at its own expense, an amendment or supplement which will correct such
statement or omission. Neither the Initial Purchasers’ consent to, nor the
delivery by the Initial Purchasers to offerees or investors of, any such
amendment or supplement shall constitute a waiver of any of the conditions set
forth in Section 7. The first sentence of this subsection does not apply to

 

11



--------------------------------------------------------------------------------

statements in or omissions from any document in the General Disclosure Package
in reliance upon and in conformity with written information furnished to the
Issuer or ARI by the Initial Purchasers specifically for use therein, it being
understood and agreed that the only such information is that described as such
in Sections 8(a) and 8(b) hereof.

(b) The Issuer will furnish to each Initial Purchaser copies of each document
comprising a part of the Offering Document, in each case as soon as available
and in such quantities as such Initial Purchaser requests. At any time when the
Issuer is not subject to Section 13 or 15(d) of the Exchange Act, the Issuer
will promptly furnish or cause to be furnished to each Initial Purchaser and,
upon request of holders and prospective purchasers of the Offered Notes, to such
holders and prospective purchasers, copies of the information (the “Additional
Issuer Information”) required to be delivered to holders and prospective
purchasers of the Offered Notes in accordance with Rule 144A(d)(4) under the
Securities Act (or any successor provision thereto) in order to permit
compliance with Rule 144A in connection with resales by such holders of the
Offered Notes. Any Additional Issuer Information delivered to any holders and
prospective purchasers of the Offered Notes will not include any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

(c) The Issuer or ARI, on its behalf, will arrange for the qualification of the
Offered Notes for sale and the determination of their eligibility for investment
under the laws of such jurisdictions in the United States as the Initial
Purchasers designate and will continue such qualifications in effect so long as
required for the resale of the Offered Notes by the Initial Purchasers, provided
that the Issuer will not be required to qualify as a foreign corporation or to
file a general consent to service of process in any such jurisdiction.

(d) So long as the Offered Notes are outstanding, if not filed electronically
with the Securities and Exchange Commission (the “Commission”) or posted on the
website of ARI, the Issuer or ARI will furnish to each Initial Purchaser
(i) copies of each report furnished to ARI or any of its subsidiaries, in the
case of the Issuer, and to its shareholders, in the case of ARI, in either case
pursuant to any Operative Agreement, by first class mail as soon as practicable,
(ii) copies of each amendment to any of the Operative Agreements, (iii) copies
of all reports and other communications (financial or other) furnished to the
Trustee under the Indenture or to holders of the Offered Notes, and copies of
any reports and financial statements, if any, furnished to or filed with the
Commission, any governmental or regulatory authority or any national securities
exchange, and (iv) from time to time such other information as the Initial
Purchasers may reasonably request relating to the Issuer, ARI, ARL,
Administrators or any of their respective subsidiaries, the Offered Notes and
the Transaction Agreements. Each of the Issuer and ARI shall make their
officers, employees, independent accountants and legal counsel reasonably
available upon request by the Initial Purchasers.

(e) During the period of two years after the Closing Date neither the Issuer nor
ARI will, nor will permit any of its respective subsidiaries to, resell any of
the Offered Notes that have been acquired by any of them. Neither the Issuer nor
ARI will, nor will permit any of such subsidiaries to, contact or solicit
potential investors to purchase any Offered Notes, nor engage any Person to
assist in the placement or sale of the Offered Notes or sell any Offered Notes
to any Person, in the case of each of the foregoing, other than the Initial
Purchasers except as consented to in writing by the Initial Purchasers.

 

12



--------------------------------------------------------------------------------

(f) The Issuer or ARI will pay all expenses incidental to the performance of
their respective obligations under this Agreement, including but not limited to:
(i) all expenses in connection with the execution, issue, authentication,
packaging and initial delivery of the Offered Notes, the preparation of this
Agreement, the Offered Notes, the documents comprising any part of the Offering
Document and any other document relating to the issuance, offer, sale and
delivery of the Offered Notes; (ii) the cost of any advertising approved by the
Issuer or ARI in connection with the issue of the Offered Notes; (iii) any
expenses (including fees and disbursements of counsel) incurred in connection
with qualification of the Offered Notes for sale under the laws of such
jurisdictions in the United States as the Initial Purchasers designate and the
printing of memoranda relating thereto; (iv) any fees charged by the Hired NRSRO
for the rating of the Offered Notes; and (v) expenses incurred in distributing
the documents comprising any part of the Offering Document (including any
amendments and supplements thereto) or to prospective purchasers of the Offered
Notes. The Issuer or ARI will also pay or reimburse the Initial Purchasers (to
the extent incurred by them) for all travel expenses of the Initial Purchasers’,
the Issuer’s and ARI’s officers and employees and any other expenses of the
Initial Purchasers, the Issuer or ARI in connection with attending or hosting
meetings with prospective purchasers of the Offered Notes from the Initial
Purchasers. The payment or reimbursement obligations described in this clause
(f) in respect of any particular Initial Purchaser will be subject to any
applicable limitations thereon set forth in any engagement letter or similar
agreement between ARI and such Initial Purchaser or as otherwise may be
separately agreed with the applicable Initial Purchaser.

(g) In connection with the offering and the sale of the Offered Notes, until the
Initial Purchasers shall have notified the Issuer and ARI of the completion of
the resale of the Offered Notes, none of the Issuer, ARI or any of their
respective affiliates has or will, either alone or with one or more other
persons, bid for or purchase for any account in which it or any of its
affiliates has a beneficial interest any Offered Notes or attempt to induce any
person to purchase any Offered Notes; and none of the Issuer, ARI or any of
their respective affiliates will make bids or purchases for the purpose of
creating actual, or apparent, active trading in, or of raising the price of, the
Offered Notes.

(h) For a period of ninety (90) days, with respect to the Issuer, and forty-five
(45) days, with respect to ARI, after the date of the Offering Memorandum, none
of the Issuer or ARI will offer, sell, contract to sell, pledge or otherwise
dispose of, directly or indirectly, or file with the Commission a registration
statement under the Securities Act relating to, any United States
dollar-denominated asset-backed securities issued, sponsored or guaranteed by
the Issuer, ARI or any of their respective subsidiaries and having a maturity of
more than one year from the date of issue, or publicly disclose the intention to
make any such offer, sale, pledge, disposition or filing, without the prior
written consent of the Initial Purchasers. None of the Issuer or ARI will at any
time offer, sell, contract to sell, pledge or otherwise dispose of, directly or
indirectly, any securities under circumstances where such offer, sale, pledge,
contract or disposition would cause the exemption afforded by Section 4(a)(2) of
the Securities Act or the safe harbor of Regulation S thereunder to cease to be
applicable to the offer and sale of the Offered Notes.

 

13



--------------------------------------------------------------------------------

(i) The Issuer, ARI or any of their respective affiliates, or any person acting
on its or their behalf, shall not sell, offer for sale or solicit offers to buy
or otherwise negotiate in respect of any security that would be integrated with
the offer or sale of the Offered Notes in a manner that would require the
registration under the Securities Act of the sale of the Offered Notes or that
would be integrated with the offer or sale of the Offered Notes for purposes of
the rules and regulations of any trading market.

(j) The Issuer and ARI (the “Indemnitors”) jointly and severally will indemnify
and hold harmless the Initial Purchasers against any documentary, stamp or
similar issuance tax, including any interest and penalties, on the creation,
issuance and sale of the Offered Notes and on the execution and delivery of this
Agreement. All payments to be made by the Issuer or ARI hereunder shall be made
without withholding or deduction for or on account of any present or future
taxes, duties or governmental charges whatsoever unless the Issuer or ARI is
compelled by law to deduct or withhold such taxes, duties or charges. In that
event, the Issuer or ARI, as applicable, shall pay such additional amounts as
may be necessary in order that the net amounts received after such withholding
or deduction shall equal the amounts that would have been received if no
withholding or deduction had been made; provided that the Indemnitors will not
be required to indemnify or gross-up for such taxes and withholdings to the
extent imposed as a result of a failure of such Initial Purchaser to provide any
duly executed form or document described in the last sentence of this paragraph
upon the execution of this Agreement or to be delivered thereafter upon the
reasonable request of its Indemnitors the provision of which would evidence such
Initial Purchaser’s entitlement to an exemption for such taxes and withholdings.
Furthermore, the Indemnitors hereby request that each Initial Purchaser hereby
provide to them IRS Form W-9 or IRS Form W-8BEN, W-8IMI or W-8ECI, whichever is
applicable.

(k) To the extent, if any, that the rating provided with respect to the Offered
Notes by the Hired NRSRO is conditional upon the furnishing of documents or the
taking of any other action by the Issuer, ARI, ARL or Administrators, as the
case may be, the Issuer or ARI shall use its reasonable best efforts to furnish
or cause to be furnished such documents and take any other such action on or
prior to the Closing Date.

6. [Section Reserved].

7. Conditions of the Obligations of the Initial Purchasers. The obligations of
the Initial Purchasers to purchase and pay for the Offered Notes will be subject
to the accuracy of the representations and warranties on the part of the Issuer
and ARI herein, to the accuracy of the statements of officers of the Issuer and
ARI made pursuant to the provisions hereof, to the performance by each of the
Issuer and ARI of its obligations hereunder and to the following additional
conditions precedent on or prior to the Closing Date:

(a) The Initial Purchasers shall have received from KPMG LLP a letter or
letters, dated as of the date of the Preliminary Offering Memorandum and as of
the Applicable Time, in form and substance satisfactory to the Initial
Purchasers and their counsel, stating in effect that they have performed certain
specified procedures, all of which have been agreed to by the Initial
Purchasers, as a result of which they determined that certain information of an
accounting, financial or statistical nature set forth in the Preliminary
Offering Memorandum and the Offering Memorandum agrees with the corresponding
information included on or derived from a certain computer-generated railroad
car lease data file and related record layout, excluding any questions of legal
interpretation.

 

14



--------------------------------------------------------------------------------

(b) Subsequent to the execution and delivery of this Agreement, there shall not
have occurred: (i) any change, or any development or event involving a
prospective change, in the condition (financial or other), business, properties
or results of operations of the Issuer or ARI or ARL and their respective
subsidiaries taken as one enterprise which, in the judgment of Initial
Purchasers whose combined respective purchase obligations represent a majority
of all such purchase obligations hereunder (a “Majority In Interest”), is
material and adverse and makes it impractical or inadvisable to proceed with
completion of the offering or the sale of and payment for the Offered Notes;
(ii) any change in U.S. or international financial, political or economic
conditions or currency exchange rates or exchange controls as would, in the
judgment of a Majority In Interest of the Initial Purchasers or any of their
affiliates, be likely to prejudice materially the success of the proposed issue,
sale or distribution of the Offered Notes, whether in the primary market or in
respect of dealings in the secondary market; (iii) any material suspension or
material limitation of trading in securities generally on the New York Stock
Exchange, or any setting of minimum prices for trading on such exchange;
(iv) any banking moratorium declared by U.S. Federal or New York authorities;
(v) any major disruption of settlements of securities or clearance services in
the United States; or (vi) any attack on, outbreak or escalation of hostilities
or act of terrorism involving the United States, any declaration of war by
Congress or any other national or international calamity or emergency if, in the
judgment of a Majority In Interest of the Initial Purchasers or any of their
affiliates, the effect of any such attack, outbreak, escalation, act,
declaration, calamity or emergency makes it impractical or inadvisable to
proceed with completion of the offering or sale of and payment for the Offered
Notes.

(c) The Initial Purchasers shall have received opinions, dated the Closing Date,
of (i) Brown Rudnick LLP, counsel for the Issuer and (ii) such other law firms
acceptable to the Initial Purchasers and their counsel, in form and substance
reasonably satisfactory to the Initial Purchasers or such counsel, to the effect
that:

(i) Based on a good standing certificate from the Secretary of State of the
State of Delaware the Issuer has been duly formed and is a validly existing
limited liability company in good standing under the laws of the State of
Delaware, with power and authority to execute and deliver each Transaction
Agreement to which it is a party and to perform its obligations thereunder;

(ii) (A) Based on a good standing certificate from the Secretary of State of the
State of North Dakota, ARI has been duly formed and is an existing corporation
in good standing under the laws of the State of North Dakota, with power and
authority (as a corporation and otherwise) to execute and deliver each
Transaction Agreement to which it is a party and to perform its obligations
thereunder; and (B) based on a good standing certificate from the Secretary of
State of the State of Delaware, each of ARL and Administrators has been duly
formed and is an existing limited liability company in good standing under the
laws of the State of Delaware, with power and authority (as a limited liability
company and otherwise) to execute and deliver each Transaction Agreement to
which it is a party and to perform its obligations thereunder;

 

15



--------------------------------------------------------------------------------

(iii) The Indenture and the other Transaction Agreements have been duly
authorized, executed and delivered by the Issuer, ARI, ARL or Administrators
party thereto, as applicable; the Offered Notes have been duly authorized,
executed, authenticated, issued and delivered by the Issuer; and each
Transaction Agreement constitutes a valid and legally binding agreement under
the laws of the State of New York, enforceable thereunder in accordance with its
terms against the Issuer, ARI, ARL or Administrators, as applicable, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles;

(iv) The Contribution and Sale Agreement, in the event that the conveyances
contemplated thereunder are interpreted to constitute the mere grant of a
security interest to secure a borrowing by the Issuer from ARI rather than an
absolute sale and assignment of ownership by ARI to the Issuer, creates a valid
security interest upon all of the Railcars, Leases and related assets and
property conveyed by ARI thereunder on the Closing Date, and the Issuer (or the
Trustee as assignee of the Issuer) will have, upon the filing of certain UCC
financing statements, a perfected security interest in such assets and property
to the extent that a security interest may be perfected therein by filing of UCC
financing statements;

(v) The Indenture creates a valid security interest in all of the Collateral (as
defined in the Indenture) as granted under the Indenture on the Closing Date,
and the Trustee for the benefit of the holders of the Offered Notes from time to
time will have, upon the filing of certain financing statements, a perfected
security interest in such Collateral to the extent that a security interest may
be perfected therein by filing of UCC financing statements;

(vi) The Issuer is not and, after giving effect to the offering and sale of the
Offered Notes and the application of the proceeds thereof as described in the
General Disclosure Package, will not be an “investment company” as defined in
the Investment Company Act, without reliance on the exemptions provided under
Sections 3(c)(1) or 3(c)(7) of the Investment Company Act.

(vii) No consent, approval, authorization or order of, or filing with, any
governmental agency or body or any court is required for the consummation of the
transactions contemplated by this Agreement in connection with the issuance or
sale of the Offered Notes, except for security interest filings contemplated by
the Transaction Agreements and except such as may be required under state
securities laws;

(viii) To such counsel’s knowledge, after inquiry to officers of ARI and ARL and
after review of customary litigation filing and judgment lien records in the
relevant jurisdiction of organization of ARI, ARL and Administrators, there are
no pending actions, suits or proceedings against or affecting the Issuer, ARI,
ARL or Administrators, or any of their respective subsidiaries, or any of their
respective

 

16



--------------------------------------------------------------------------------

properties that, if determined adversely to the Issuer, ARI, ARL or
Administrators or any of their respective subsidiaries, would impair materially
its ability to perform its obligations under any of the Transaction Agreements;
and no such actions, suits or proceedings are threatened or, to such counsel’s
knowledge, contemplated;

(ix) The execution, delivery and performance of the Indenture, this Agreement
and the other Transaction Agreements to which the Issuer, ARI, ARL or
Administrators is a party, and the issuance and sale of the Offered Notes and
compliance with the terms and provisions thereof will not result in a breach or
violation of any United States federal or State of New York law or regulation,
or result in a breach or violation of the terms and provisions of, or constitute
a default under, any order of any United States federal or State of New York
court, agency or other governmental body or any material agreement (as
identified by an officer of ARI or ARL and provided by ARI or ARL to the opining
counsel for review) by which the Issuer, ARI, ARL or Administrators or any of
their respective subsidiaries is bound or to which any of the properties of the
Issuer, ARI, ARL or Administrators or any of their respective subsidiaries is
subject, or the organizational or formation documents of the Issuer, ARI, ARL or
Administrators;

(x) Such counsel have no reason to believe that the Final Offering Document, or
any amendment or supplement thereto, as of its date and as of the Closing Date,
contained any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements therein not misleading; or the
Preliminary Offering Memorandum, as of January 14, 2015, contain any untrue
statement of a material fact or omitted to state any material fact necessary to
make the statements therein not misleading; provided, however, that such counsel
need not express any belief with respect to the financial statements or other
financial, statistical, numerical or accounting data contained in or omitted
from the Final Offering Document.

(xi) This Agreement has been duly authorized, executed and delivered by each of
the Issuer and ARI;

(xii) It is not necessary in connection with (i) the offer, sale and delivery of
the Offered Notes by the Issuer to the Initial Purchasers pursuant to this
Agreement, or (ii) the resales of the Offered Notes by the Initial Purchasers in
the manner contemplated by this Agreement, to register the Offered Notes under
the Securities Act or to qualify the Indenture under the Trust Indenture Act;

(xiii) The statements in the Preliminary Offering Memorandum and the Offering
Memorandum under the captions “The Issuer”, “Description of the Management
Agreement”, “Description of the Contribution and Sale Agreement”, “Description
of the Lease Administration Agreement”, “Description of the Administrative
Services Agreement” and “Description of the Offered Notes and the Indenture”,
insofar as they purport to summarize certain terms of the Offered Notes and the
applicable Operative Agreements, constitute a fair summary of the provisions
purported to be summarized;

 

17



--------------------------------------------------------------------------------

(xiv) The statements contained in the Preliminary Offering Memorandum and the
Offering Memorandum under the captions “Material U.S. Federal Income Tax
Consequences” and “ERISA Considerations”, to the extent that they constitute
matters of federal law or legal conclusions with respect thereto, while not
purporting to discuss all possible consequences of investment in the Offered
Notes, are correct in all material respects with respect to those consequences
or matters that are discussed therein;

(xv) In the event of a United States federal bankruptcy case involving ARI as
debtor under the Bankruptcy Code, a court properly presented with the facts
would hold that the transfer on the Closing Date of the Railcars and Leases from
ARI to the Issuer and as contemplated by the Transaction Agreements prior to
such event would constitute sales, and not secured loans, and that, accordingly,
the Railcars and Leases so transferred and the proceeds thereof would not
constitute “property of the estate” of the seller for purposes of Section 541 of
the Bankruptcy Code and would not as a result of such proceeding be subject to
the automatic stay of Section 362(a) of the Bankruptcy Code;

(xvi) In the event of a United States federal bankruptcy case involving ARI as
debtor under the Bankruptcy Code, a court properly presented with the facts
would not grant an order substantively consolidating the assets and liabilities
of the Issuer with those of ARI; and

(xvii) The Offered Notes will constitute indebtedness for United States federal
income tax purposes.

(d) The Initial Purchasers shall have received the opinion or opinions of
Chapman & Cutler LLP, special counsel to the Trustee, dated the Closing Date, in
form and substance reasonably satisfactory to the Initial Purchasers.

(e) The Initial Purchasers shall have received the agreed execution version (in
draft form) of the opinion of Alvord & Alvord, special STB counsel to the
Issuer, dated the Closing Date and with such opinion to be delivered in executed
form on such Closing Date or the next following date, but reflecting the lien
status described in such opinion as of the Closing Date, in form and substance
reasonably satisfactory to the Initial Purchasers.

(f) The Initial Purchasers shall have received the agreed execution version (in
draft form) of the opinion of Aird & Berlis LLP, special Canadian counsel to the
Issuer, and with such opinion to be delivered in executed form on such Closing
Date or the next following date, but reflecting the lien status described in
such opinion as of the Closing Date, in form and substance reasonably
satisfactory to the Initial Purchasers.

(g) The Initial Purchasers shall have received a copy of each opinion provided
to the Hired NRSRO in connection with its rating of the Offered Notes, each of
which shall state therein that the Initial Purchasers may rely thereon, in form
and substance reasonably satisfactory to the Initial Purchasers.

 

18



--------------------------------------------------------------------------------

(h) (1) The Initial Purchasers shall have received a certificate, dated the
Closing Date, of the President or any Vice President or a principal financial or
accounting officer of each of the Issuer and ARI (it being understood that a
certificate of ARI on its own behalf and in its capacity as sole equity member
of the Issuer shall be sufficient for purposes of the Issuer’s and ARI’s
compliance with this requirement) in which such officer shall state that, to the
best of such officer’s knowledge, after reasonable investigation, (i) the
representations and warranties of the Issuer and ARI, as the case may be, in
this Agreement are true and correct, that each of the Issuer and ARI has
complied with all agreements and satisfied all conditions on its part to be
performed or satisfied hereunder at or prior to the Closing Date, (ii) nothing
has come to such officer’s attention that would lead such officer to conclude
that the General Disclosure Package included any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein, under the circumstances in which they
were made, not misleading and (iii) since the date of the Offering Memorandum
there shall not have been any change in the membership interests of the Issuer.

(2) The Initial Purchasers shall have received a certificate, dated the Closing
Date, of the President or any Vice President or a principal financial or
accounting officer of ARL in which such officer shall state that, to the best of
such officer’s knowledge, after reasonable investigation, (i) ARL has complied
with all agreements and satisfied all conditions on its part to be performed or
satisfied hereunder at or prior to the Closing Date, and that, subsequent to the
date of the most recent financial statements of each of ARL and its consolidated
subsidiaries, there has been no material adverse change, nor any development or
event involving a prospective material adverse change, in the condition
(financial or other), business, properties or results of operations of each of
ARL and its subsidiaries, taken as a whole, (ii) nothing has come to such
officer’s attention that would lead such officer to conclude that the General
Disclosure Package included any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary to make the
statements therein, under the circumstances in which they were made, not
misleading and (iii) since the date of the Offering Memorandum there shall not
have been any change in the capital stock of ARL or the long term debt of ARL.

(i) The Initial Purchasers shall have received a letter, dated the date of this
Agreement, of KPMG LLP which meets the requirements of subsection (a) of this
Section, except that the specified date referred to in such subsection will be a
date not more than three days prior to the Closing Date for the purposes of this
subsection.

(j) On or before the Closing Date, this Agreement, the Offering Document and
each other Transaction Agreement shall be satisfactory in form and substance to
the Initial Purchasers, shall have been duly executed and delivered by the
parties thereto (except that the execution and delivery of the documents
referred to above (other than this Agreement) by a party hereto or thereto shall
not be a condition precedent to such party’s obligations hereunder), shall each
be in full force and effect and executed counterparts of each shall have been
delivered to the Initial Purchasers or their counsel on or before the Closing
Date.

(k) Each of the Issuer, ARI and ARL shall have delivered to the Initial
Purchasers a certificate, dated the Closing Date, of its secretary certifying
its articles of incorporation or certificate of formation, limited liability
company agreement, bylaws or other

 

19



--------------------------------------------------------------------------------

organizational documents, as applicable; board or similar resolutions
authorizing the execution, delivery and performance of the Transaction
Agreements to which it is a party, as applicable; and the incumbency of all
officers that signed any of the Transaction Agreements (it being understood that
a certificate of a secretary of ARI on its own behalf and in its capacity as
sole equity member of the Issuer shall be sufficient for purposes of the
Issuer’s and ARI’s compliance with this requirement).

(l) The Issuer and the Trustee shall have received a certificate from a
nationally recognized insurance broker with respect to the insurance required by
Section 5.04(f) of the Indenture, and the Initial Purchasers shall have received
evidence of such receipt.

(m) Any Transaction Agreements which are required to be executed on or prior to
the Closing Date that have not been executed by the date of this Agreement will
be subject to a condition precedent that requires such agreements to be in form
and substance satisfactory to the Initial Purchasers.

(n) (i) The Hired NRSRO shall have delivered to the Issuer and the Initial
Purchasers a final rating letter setting forth a rating with respect to the
Offered Notes of at least “A (sf)” and (ii) subsequent to the execution and
delivery of this Agreement the Hired NRSRO shall not have announced in writing
(which shall include, without limitation, any press release by such
organization) that it has under surveillance or review, with negative
implications, its rating of any of the Offered Notes (other than an announcement
with positive implications of a possible upgrading, and no implication of a
possible downgrading, of such rating).

(o) On or prior to the Closing Date, DTC shall have approved as to form the
“Regulation S Temporary Book-Entry Note” and the “144A Book-Entry Note” as those
terms are defined in the Indenture.

(p) On or prior to the Closing Date (i) the Issuer or ARI shall have caused each
lender or lenders, or any agent, trustee or similar authorized representative
thereof, in any such case that is the named grantee or beneficiary of a
consensual security interest in the Railcars, related Leases and/or other
related assets and property being conveyed by ARI to the Issuer on the Closing
Date, to have executed and delivered to ARI for the benefit of ARI and its
assignees, each of (A) a written contractual release of such security interest,
in a form recordable with the STB and in Canada and otherwise satisfactory to
the Initial Purchasers, conditioned in each case solely upon ARI’s delivering or
causing to be delivered a wire transfer of immediately available funds to a
specified payment account of such lender or lenders or agent, trustee or similar
authorized representative of a specified payoff amount and authorizing, upon
delivery of such payoff amount, the filing in any relevant lien records of the
release described in the next clause (i)(B) hereof and (B) a separate written
contractual release to substantially the same effect as the release document in
clause (i)(A) but without a payoff condition and (ii) the Issuer or ARI on or
prior to the Closing Date shall have (A) delivered or caused to be delivered
each such specified payoff amount in such immediately available funds to the
specified payment account so as to effect the release of security interest
described in such applicable contractual release, and which delivery of funds
may be made or caused to be made from funds paid by the Issuer to ARI as
consideration for the conveyance of such Railcars, related Leases and other
related assets and property on the Closing Date and (B) shall file in the
applicable STB and, if applicable, Canadian filing records the release
instrument described in clause (i)(B) above.

 

20



--------------------------------------------------------------------------------

(q) On or before the Closing Date the Issuer or ARI shall have caused the
relevant Bills of Sale and Assignment and Assumption Agreements (as such terms
are defined in the Indenture) as well as the Indenture, or a memorandum thereof
in form suitable for filing, in each case executed and delivered as of the
Closing Date, to be duly filed, recorded and deposited with the STB in
conformity with 49 U.S.C. §11301 and with the Registrar General of Canada
pursuant to Section 90 of the Railway Act of Canada, and the Issuer shall
furnish the Initial Purchasers with proof thereof.

(r) On or before the Closing Date, the Issuer shall have funded the Liquidity
Reserve Account in the amount required by the Transaction Agreements.

(s) On or before the Closing Date, the Issuer or ARI shall have paid or caused
to be paid the compensation and expense amounts and reimbursements described in
Sections 3(b) and 5(f), as directed by the Initial Purchasers in writing.

Documents described as being “in the agreed form” or words to similar effect are
documents which are in a form reasonably satisfactory to the Initial Purchasers
and their special counsel, Kaye Scholer LLP.

The Issuer and ARI will furnish the Initial Purchasers with such conformed
copies of such opinions, certificates, letters and documents as the Initial
Purchasers reasonably request.

8. Indemnification and Contribution.

(a) The Issuer and ARI will jointly and severally indemnify and hold harmless
each Initial Purchaser, their respective officers, partners, members, directors
and affiliates and each person, if any, who controls any such Initial Purchaser,
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act (any, a “Purchaser Indemnified Person”), against any losses,
claims, damages or liabilities, joint or several, to which such Purchaser
Indemnified Person may become subject, under the Securities Act or the Exchange
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon (i) any breach of any
of the representations, warranties and covenants of the Issuer or ARI contained
herein or (ii) any untrue statement or alleged untrue statement of any material
fact contained in any document comprising a part of the Offering Memorandum or
any amendment or supplement thereto, or the Preliminary Offering Memorandum or
General Disclosure Package, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading (to the extent that
such information was not superseded or corrected by the delivery to the Initial
Purchasers, prior to the Applicable Time, of corrected written or electronic
information), including, without limitation, any losses, claims, damages or
liabilities arising out of or based upon the Issuer’s or ARI’s failure to
perform its obligations under Section 5(a) of this Agreement, and will reimburse
such Purchaser Indemnified Person for any legal or other expenses that it
reasonably incurs in connection with investigating or defending any such loss,

 

21



--------------------------------------------------------------------------------

claim, damage, liability or action as such expenses are incurred; provided,
however, that none of the Issuer or ARI will be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement in or omission or alleged
omission from any of such documents in reliance upon and in conformity with
written information furnished to the Issuer or ARI by such Initial Purchaser
specifically for use therein, it being understood and agreed that the only such
information consists of the information described as such in subsection (b)
below.

(b) Each Initial Purchaser, severally and not jointly, will indemnify and hold
harmless the Issuer and ARI, their respective directors and officers and each
person, if any, who controls the Issuer or ARI within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act (any, an “Issuer
Indemnified Person”), against any losses, claims, damages or liabilities to
which such Issuer Indemnified Person may become subject, under the Securities
Act or the Exchange Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
any document comprising a part of the Offering Document, or any amendment or
supplement thereto, or any related preliminary offering circular, or arise out
of or are based upon the omission or the alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case to
the extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Issuer or ARI by such
Initial Purchaser specifically for use therein (to the extent that such
information was not superseded or corrected by the delivery to the Issuer and
ARI by the Initial Purchasers, prior to the Applicable Time, of corrected
written or electronic information), and will reimburse any legal or other
expenses that it reasonably incurs in connection with investigating or defending
any such loss, claim, damage, liability or action as such expenses are incurred,
it being understood and agreed that the only such information furnished by the
Initial Purchasers consists of the following information in the Offering
Document furnished on behalf of the Initial Purchasers: in each case under the
caption “Plan of Distribution” the second sentence of the second paragraph, the
second, third, fifth and sixth sentences of the third paragraph, and the second
sentence of the tenth paragraph thereunder; provided, however, that the Initial
Purchasers shall not be liable for any losses, claims, damages or liabilities
arising out of or based upon the Issuer’s or ARI’s failure to perform its
obligations under Section 5(a) of this Agreement.

(c) Promptly after receipt by an indemnified party under this Section of notice
of the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against the indemnifying party under subsection
(a) or (b) above, notify the indemnifying party of the commencement thereof; but
the failure to notify the indemnifying party shall not relieve it from any
liability that it may have under subsection (a) or (b) above except to the
extent that it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure; and provided further that the
failure to notify the indemnifying party shall not relieve it from any liability
that it may have to an indemnified party otherwise than under subsection (a) or
(b) above. In case any such action is brought against any indemnified party and
it notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate therein and, to the extent that it may
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with

 

22



--------------------------------------------------------------------------------

counsel satisfactory to such indemnified party (who shall not, except with the
consent of the indemnified party, be counsel to the indemnifying party), and
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party will not be
liable to such indemnified party under this Section for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof other than reasonable costs of investigation. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such settlement includes
(i) an unconditional release of such indemnified party from all liability on any
claims that are the subject matter of such action and (ii) does not include a
statement as to or an admission of fault, culpability or failure to act by or on
behalf of any indemnified party.

(d) If the indemnification provided for in this Section is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a) or (b) above (i) in such proportion as
is appropriate to reflect the relative benefits received by the Issuer and ARI
on the one hand and the Initial Purchasers on the other from the offering of the
Offered Notes or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Issuer or ARI on the one hand and the Initial Purchasers on the
other in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities as well as any other relevant equitable
considerations. The relative benefits received by the Issuer and ARI on the one
hand and the Initial Purchasers on the other shall be deemed to be in the same
proportion as the total net proceeds from the offering (before deducting
expenses) received by the Issuer bear to the total discounts, commissions and
fees received by the Initial Purchasers from the Issuer or ARI under this
Agreement. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Issuer, ARI or the Initial Purchasers and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. The amount paid by an indemnified party as a
result of the losses, claims, damages or liabilities referred to in the first
sentence of this subsection (d) shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any action or claim which is the subject of this
subsection (d). Notwithstanding the provisions of this subsection (d), no
Initial Purchaser shall be required to contribute any amount in excess of the
total discounts, commissions and fees received by such Initial Purchasers from
the Issuer or ARI. The obligations of the Initial Purchasers in this subsection
(d) to contribute are several in proportion to their respective purchase
obligations and not joint.

(e) The obligations of the Issuer and ARI under this Section shall be in
addition to any liability which the Issuer or ARI may otherwise have in law or
equity.

 

23



--------------------------------------------------------------------------------

9. Termination; Default of Initial Purchasers.

(a) This Agreement may be terminated in the sole discretion of the Initial
Purchasers by notice to the Issuer and ARI given on or prior to the Closing Date
in the event that (i) the Issuer or ARI shall have, in any material respect,
failed, refused or been unable to perform, all obligations on its part to be
performed hereunder at or prior thereto or (ii) if, on or prior to the Closing
Date, there shall have occurred any of the events or conditions set forth in
Section 7(b) hereof. Termination of this Agreement pursuant to this Section 9
shall be without liability of any party to any other party except as provided in
Section 10.

(b) If any one or more Initial Purchasers shall fail to purchase and pay for the
Offered Notes agreed to be purchased by such Initial Purchasers (the “Defaulting
Initial Purchasers”) hereunder and such failure to purchase shall constitute a
default in the performance of its or their obligations under this Agreement, the
non-Defaulting Initial Purchasers (the “Non-Defaulting Initial Purchasers”) may
make arrangements satisfactory to the Issuer for the purchase of the Offered
Notes by other persons, including any of the Non-Defaulting Initial Purchasers,
but if no such arrangements are made by the Closing Date, the Non-Defaulting
Initial Purchasers shall be obligated severally and not jointly to take up and
pay for (in the respective proportions that the amount of Offered Notes set
forth opposite their names in Schedule A bears to the aggregate amount of
Offered Notes set forth opposite the names of all the Non-Defaulting Initial
Purchasers) the Offered Notes which the Defaulting Initial Purchasers agreed but
failed to purchase; provided, however, that in the event that the aggregate
amount of Offered Notes which the Defaulting Initial Purchasers agreed but
failed to purchase shall exceed 10% of the aggregate amount of the Offered Notes
set forth in Schedule A, the Non-Defaulting Initial Purchasers shall have the
right to purchase all, but shall not be under any obligation to purchase any, of
the Offered Notes. If the Non-Defaulting Initial Purchasers do not purchase all
the Offered Notes, this Agreement will terminate without liability on the part
of any Non-Defaulting Initial Purchaser, the Issuer or ARI, except as provided
in Section 10. As used in this Agreement, the term “Initial Purchaser” includes
any person substituted for an Initial Purchaser under this Section. Nothing
herein will relieve the defaulting Initial Purchaser from liability for its
default.

10. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Issuer, ARI or their respective officers and of the Initial Purchasers set forth
in or made pursuant to this Agreement will remain in full force and effect,
regardless of any investigation, or statement as to the results thereof, made by
or on behalf of the Initial Purchasers, the Issuer, ARI or any of their
respective representatives, officers or directors or any controlling person, and
will survive delivery of and payment for the Offered Notes. If this Agreement is
terminated pursuant to Section 9 or if for any reason the purchase of the
Offered Notes by the Initial Purchasers is not consummated, the Issuer and ARI
shall remain responsible for the expenses to be paid or reimbursed by them
pursuant to Section 5 and the respective obligations of the Issuer, ARI and the
Initial Purchasers pursuant to Section 8 shall remain in effect.

11. Notices. All communications hereunder will be in writing and (a) if sent to
the Initial Purchasers will be effective when received at the address for the
respective Initial Purchaser set forth as follows: if sent to Credit Suisse
Securities (USA) LLC, to Eleven Madison Avenue, New York, NY 10010-3629,
attention: Asset Finance Group; if to Credit Agricole Securities (USA) Inc., to
1301 Avenue of the Americas, New York, NY 10019, attention: DCM

 

24



--------------------------------------------------------------------------------

Securitization; if to Merrill Lynch, Pierce, Fenner & Smith Incorporated, to One
Bryant Park, New York, NY 10036, attention: Bill Heskett; and if to DVB Capital
Markets LLC, to 609 Fifth Avenue, New York, New York 10017, attention Mark S.
Johnson; and (b) if sent to the Issuer or ARI, as the case may be, will be
either delivered by hand, by mail or by facsimile, and any notice shall be
effective when received at the address or facsimile number (as applicable)
specified below for the Issuer or ARI, as the case may be, i.e., at c/o American
Railcar Industries, Inc., 100 Clark Street, St. Charles, Missouri 63301,
Attention: Treasurer, Facsimile: (636) 940-6044.

12. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the controlling persons
referred to in Section 8, and no other person will have or acquire any right or
obligation hereunder, except that holders of Offered Notes shall be entitled to
enforce the agreements for their benefit contained in the second and third
sentences of Section 5(b) hereof against the Issuer as if such holders were
parties thereto. No purchaser of any of the Offered Notes from any Initial
Purchaser shall be deemed a successor (within the meaning of such term used
herein above) by reason merely of such purchase.

13. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement.

14. Absence of Fiduciary Relationship. Each of the Issuer and ARI acknowledges
and agrees that:

(a) Each Initial Purchaser has been retained solely to act as an initial
purchaser in connection with the initial purchase, offering and resale of the
Offered Notes and that no fiduciary, advisory or agency relationship between any
of the Issuer, ARI, ARL, Administrators or their respective affiliates,
stockholders, creditors or employees, on the one hand, and the Initial
Purchaser, on the other hand, has been created in respect of any of the
transactions contemplated by this Agreement or the Offering Document,
irrespective of whether such Initial Purchaser or any affiliate thereof has
advised or is advising the Issuer, ARI, ARL or Administrators on other matters;

(b) the purchase and sale of the Offered Notes pursuant to this Agreement,
including the determination of the offering price of the Offered Notes and any
related discount and commissions, is an arm’s-length commercial transaction
among the Initial Purchasers, the Issuer and ARI and each of the Issuer and ARI
is capable of evaluating and understanding, and does understand and hereby
accept, the terms, risks and conditions of the transactions contemplated by this
Agreement;

(c) the Issuer and ARI have been advised that the Initial Purchasers and their
affiliates are engaged in a broad range of transactions which may involve
interests that differ from those of the Issuer, ARI, ARL or Administrators, and
that the Initial Purchasers have no obligation to disclose such interests and
transactions to any of the Issuer, ARI, ARL or Administrators by virtue of any
fiduciary, advisory, agency or similar relationship;

 

25



--------------------------------------------------------------------------------

(d) each of the Issuer and ARI waive, to the fullest extent permitted by law,
any claims it may have against any Initial Purchaser for breach of fiduciary or
similar duty or alleged breach of fiduciary or similar duty and agrees that no
Initial Purchaser shall have any liability (whether direct or indirect) to any
of the Issuer, ARI, ARL or Administrators in respect of such a fiduciary or
similar duty claim or to any person asserting a fiduciary or similar duty claim
on behalf of or in right of any of the Issuer, ARI, ARL or Administrators,
including stockholders, employees or creditors of the Issuer, ARI, ARL or
Administrators; and

(e) none of the Initial Purchasers has provided any legal, regulatory,
accounting, tax or insurance advice in any jurisdiction and the Issuer and ARI
each shall consult its own advisors with respect thereto.

15. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 OF THE GENERAL
OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REFERENCE TO ITS CONFLICTS OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

16. Submission to Jurisdiction. EACH PARTY HERETO HEREBY (A) IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING
IN THE BOROUGH OF MANHATTAN IN THE COUNTY OF NEW YORK, NEW YORK OVER ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, (B) IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH STATE OR FEDERAL COURT, AND (C) IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO
THE MAINTENANCE OF SUCH ACTION OR PROCEEDING. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY ACTION OR PROCEEDING BY
THE MAILING OF COPIES OF THE PROCESS TO SUCH PARTY AT ITS ADDRESS SPECIFIED
HEREIN. NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF
ANY PARTY HERETO TO BRING ANY ACTION OR PROCEEDING AGAINST ANY OR ALL OF THE
OTHER PARTIES HERETO OR ANY OF THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY
OTHER JURISDICTION.

17. Waiver of Jury Trial. EACH PARTY HERETO WAIVES ANY RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR RELATING TO
THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENTS OR ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN
CONNECTION THEREWITH OR ARISING FROM ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN), ACTIONS OF ANY OF THE PARTIES HERETO OR
ANY OTHER RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENTS, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

26



--------------------------------------------------------------------------------

18. Negotiations. This Agreement and the other Transaction Agreements are the
result of negotiations among the parties hereto, and have been reviewed by the
respective counsel to the parties hereto, and are the products of all parties
hereto. Accordingly, this Agreement and the other Transaction Agreements shall
not be construed against the Initial Purchasers merely because of the Initial
Purchasers’ involvement in the preparation of this Agreement and the other
Transaction Agreements.

19. Amendments, Etc. This Agreement may be amended, restated or otherwise
modified or waived at any time but only upon the written consent of each of the
parties hereto.

20. Severability of Provisions. If any one or more of the agreements, provisions
or terms of this Agreement shall for any reason whatsoever be held invalid, then
the unenforceable agreements, provisions or terms shall be deemed severable from
the remaining agreements, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other agreements, provisions or
terms of this Agreement.

21. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any party hereto, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. Except as otherwise provided in this Agreement, the rights,
remedies, powers and privileges herein provided are cumulative and are not
exhaustive of any rights, remedies, powers and privileges provided by law.

22. Integration. This Agreement (including, for the avoidance of doubt,
references to and incorporations of provisions from any referenced engagement or
other similar agreement contained herein) and the other Transaction Agreements
contain a final and complete integration of all prior expressions by the parties
hereto with respect to the subject matter hereof and thereof and shall
constitute the entire agreement between or among the parties hereto and thereto
with respect to the subject matter hereof and thereof, superseding all prior
oral or written understandings.

23. Nonpetition Covenant. Notwithstanding any prior termination of this
Agreement, each Initial Purchaser and ARI agrees that it shall not, with respect
to the Issuer, institute or join any other Person in instituting any proceeding
of the type referred to in the definition of “Bankruptcy Event” below against or
with respect to the Issuer or so long as any Offered Notes issued by the Issuer
shall be outstanding and there shall not have elapsed one year plus one day
since the last day on which any such Offered Notes shall have been Outstanding
and all other obligations of the Issuer under the Transaction Agreements have
been paid in full. The foregoing shall not limit the right of any Initial
Purchaser or ARI, as applicable, to file any claim in or otherwise take any
action with respect to any such proceeding that was instituted against the
Issuer by any Person other than any Initial Purchaser or ARI, respectively. In
addition, each Initial Purchaser and ARI agrees that all amounts owed to it by
the Issuer shall be payable by the Issuer solely from amounts that become
available for such Issuer payment pursuant to the Transaction Agreements, and no
such amounts shall constitute a claim against the Issuer to the extent that they
are in excess of the amounts available for their payment.

 

27



--------------------------------------------------------------------------------

“Bankruptcy Event” means, for any Person, any of the following events:

(a) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or any
substantial part of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 days; or any
order for relief in respect of such Person shall be entered in an involuntary
case under the federal bankruptcy laws or other similar laws now or hereafter in
effect, or

(b) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator or the like, for such Person or any substantial
part of its property, or shall make any general assignment for the benefit of
creditors, or shall fail to, or admit in writing its inability to, pay its debts
generally as they become due.

24. USA Patriot Act. Each of the Issuer and ARI acknowledges that each Initial
Purchaser is required by U.S. Federal law, in an effort to help fight the
funding of terrorism and money laundering activities, to obtain, verify and
record information that identifies each person or corporation who opens an
account or enters into a business relationship with a financial institution.

 

28



--------------------------------------------------------------------------------

If the foregoing is in accordance with the Initial Purchasers’ understanding of
our agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement between the Issuer, ARI and the
Initial Purchasers in accordance with its terms.

 

Very truly yours, LONGTRAIN LEASING III, LLC By:  

AMERICAN RAILCAR INDUSTRIES, INC.,

its sole member

By:  

 

  Name:   Title: AMERICAN RAILCAR INDUSTRIES, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

CREDIT SUISSE SECURITIES (USA) LLC,

as Initial Purchaser

By:  

 

  Name:   Title:

CREDIT AGRICOLE SECURITIES (USA) INC.,

as Initial Purchaser

By:  

 

  Name:   Title:

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Initial Purchaser

By:  

 

  Name:   Title:

DVB CAPITAL MARKETS LLC,

as Initial Purchaser

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE A

 

Purchaser

   Principal Amount of
Class A-1 Notes  

Credit Suisse Securities (USA) LLC

   $ 213,934,000.00   

Credit Agricole Securities (USA) Inc.

   $ 17,500,000.00   

Merrill Lynch, Pierce, Fenner & Smith Incorporated

   $ 17,500,000.00   

DVB Capital Markets LLC

   $ 1,066,000.00         Principal Amount of
Class A-2 Notes  

Credit Suisse Securities (USA) LLC

   $ 321,318,000.00   

Credit Agricole Securities (USA) Inc.

   $ 26,284,000.00   

Merrill Lynch, Pierce, Fenner & Smith Incorporated

   $ 26,284,000.00   

DVB Capital Markets LLC

   $ 1,601,000.00   

Total

   $ 625,487,000      

 

 

 

 

A-1